Title: To Thomas Jefferson from William Short, 8 May 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May 8. 1791.

This letter goes by post in order to overtake Petit, who is the bearer of my No. 65., at L’Orient. You will learn with pleasure that the committee of constitution made their report yesterday on the subject of freedom, of religion, (in consequence of the proceedings of the department of Paris denounced to the assembly as mentioned already) and that it obtained the most complete triumph. The Bishop of Autun whose excommunication is commenced by the holy see was the reporter of the committee: and after execrating the term of toleration as tyrannical, since it supposed the right of prohibition, established as a natural right this most unbounded liberty in the expression of religious opinions whether by worship or otherwise.—His report as well as a speech of the Abbé Seyes on the subject are ordered to be printed by the assembly and shall be forwarded to you. It is not surprizing that such sentiments should be expressed by two philosophers. But it is really so that they should be received in such a manner as well by the coté droit of the assembly, as the people in the galleries, that neither the ecclesiastics or the Jansenists ventured to open their mouths against them, except indeed two, who were hissed from the beginning to the end of their speeches. It remains still to be seen what the people out of doors will do when the churches rented to those who follow the priests non jurors shall be opened. It is highly probable they will follow the impulsion of the assembly, but if they do not neither the assembly, nor department, nor municipality will enter into competition with them for carrying into execution the decree for the free exercise of the catholic religion, by what they now call non conformists or non-jurors.
The enemies of the Marquis de la fayette and of good order have already begun an attack on him. They are unwilling to await the natural decline of his popularity which must necessarily come with time. One of the 48 sections has assembled, and instigated by a demagogue of the party of the Lameths who is also a member of the department of Paris, resolved that having resigned his commission he could no longer be considered as commandant of the garde nationale until re-elected by the sections, and that all the acts which he should do in that quality, until they should have expressed their wish in their assemblies, were usurpation and tyranny. This resolution was printed yesterday and sent to the other sections. They have not yet assembled but they will all at present be against the
	








 one which has taken this resolution. This opposition will of course rather prolong the popularity of the Marquis than otherwise.
The report of the colonial and other committees mentioned in my last was made yesterday. The reporter insisted much on the necessity of adopting it without adjournment, as they had hitherto done on subjects of the kind. It appeared however that the dispositions of the assembly had changed. The proposition to decree without discussion was recieved with indignation, although founded in two precedents. It was decided by a great majority that the report of the committees should be first printed and then discussed in the assembly. The proposition of the committees was to confirm the decree of the 12th. of October last and to assemble a comité-generale of deputies from all the islands in the French part of the island of St. Martin, to decide on an uniform plan as to the etat de personnes viz. gens de couleur to be submitted to the national assembly. This adjournment for discussion is considered as a kind of victory, by those who are for the free of all colours having the same privileges. Still the point is doubtful.—Permanent regulations of commerce will not be entered into until this question is settled, and it was probably the intention of the committees that the Islanders should recieve one as the price of the other.
I mentioned to you in my last that the Pope refused to recieve M. de Segur as ambassador. The reason given as appears by a letter from M. de Montmorin to the Nuncio, communicated to the assembly is that the Pope will recieve no ambassador who has taken the oath prescribed, without restriction. M. de Montmorin observes in this letter that the King hopes there has been some error in the business, as it would be a means of breaking off all communication between the holy see and the French monarchy, and that not sending an Ambassador to Rome “La dignité de la nation et celle de S. M. ne lui permettraient plus de conserver un nonce du Pape a Paris.” The letter ends with this sentence. “S. M. cependant par égard pour S. S. a par une attention particuliere pour V. E. suspendu le depart de M. de Segur en attendent votre reponse, pour prendre le parti que le soin de sa dignité rendrait indispensable.”
The diet of Poland have come to a determination to give the right of citizenship to the Bourgeois of the Republick. They have adopted the inverse system of France. Instead of taking the nobility from those who possessed it they have given it to those who had it not. The bourgeois have now the privileges of nobility, this being granted by an assembly of nobles almost unanimously and of their own accord is a strong proof of the progress of philosophy even in that region.

It is reported and generally believed that on the British Chargé des affaires at Copenhagen announcing to that court that a fleet of thirty ships of the line or more would be sent into the Baltic, and that his court flattered itself they would be recieved into the Danish ports and find there the supplies which should be necessary, orders were immediately given to arm in these ports. The activity with which it is said to be doing also would seem as if Denmark meant to be ready to act independently. Still it is certain that exposed as that country is by land and by water to Prussia and England, all that can be hoped for by Russia is a perfect neutrality. There is no doubt that the dispositions of the court if they could be followed would be warmly in favor of the Empress. The Baron Blome told me yesterday that the English fleet would be admitted into the Danish ports if they insisted on it, but that it would probably be with much precaution, such as recieving a few ships at a time &c.
The Russian minister here seems to use affectation in saying to every body that war will certainly take place in the North. The English Ambassador on the contrary is moderate, expresses his doubts, says it is possible they may be forced into the war, and other things of the kind. He does not pretend to deny that it is exceedingly unpopular in England, and it is evident that he considers it an impolitic step. The English cabinet are probably of the same opinion since the ultimatum last sent to Berlin to be concerted and accepted there and then forwarded to Petersburg contains modifications. The English Ambassador took so much pains to convince every body that they were not the cause of the resignation of the Duke of Leeds, that he persuaded fully most people that they were.
The prospect of this war occasions a strong preference in favor of American shipping. Still I observe from the late list of those which have passed the sound that much the greatest number is as usual, English, I mean in proportion to those of other nations. I have the honor to be with sentiments of the most perfect respect & attachment, Dear Sir your most obedient humble servant,

W: Short

